Exhibit21 HESS CORPORATION AND CONSOLIDATED SUBSIDIARIES SUBSIDIARIES OF THE REGISTRANT Name of Company Jurisdiction Hess Bakken Investments II L.L.C. Delaware Hess Capital Holdings Limited Cayman Islands Hess Capital Limited Cayman Islands Hess Capital Services Corporation Delaware Hess Capital Services L.L.C. Delaware Hess Conger LLC Delaware Hess Denmark Aps Denmark Hess Exploration and Production Malaysia B.V The Netherlands Hess Exploration Australia PTY Limited Australia Hess Energy Exploration Limited Delaware Hess Equatorial Guinea Inc. Cayman Islands Hess Exploration & Production Holdings Limited Delaware Hess (Ghana) Limited Cayman Islands Hess GOM Exploration L.L.C Delaware Hess Gulf of Mexico Ventures L.L.C. Delaware Hess International Holdings Corporation Delaware Hess Middle East New Ventures Limited Cayman Islands Hess (Netherlands) Oil & Gas Holdings C.V. The Netherlands Hess Norge AS Norway Hess North Dakota Pipelines L.L.C Cayman Islands Hess Norway LP Cayman Islands Hess Ohio Developments, L.L.C Delaware Hess Ohio Sub-Holdings L.L.C Delaware Hess Oil and Gas Holdings Inc. Cayman Islands Hess Oil Company Of Thailand (JDA) Limited Cayman Islands Hess Shenzi L.L.C Delaware Hess Stampede L.L.C Delaware Hess Tioga Gas Plant L.L.C Delaware Hess Trading Corporation Delaware Hess Tubular L.L.C Delaware Hess West Africa Holdings Limited Cayman Islands Other subsidiaries (names omitted because such unnamed subsidiaries, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary). Each of the foregoing subsidiaries conducts business under the name listed, and is 100% owned by the Registrant.
